Case 1:20-cv-02816-JMS-MJD Document 1-18 Filed 10/30/20 Page 1 of 4 PageID #: 152




                                                                 Exhibit P
Case 1:20-cv-02816-JMS-MJD Document 1-18 Filed 10/30/20 Page 2 of 4 PageID #: 153




                                                                 Exhibit P
Case 1:20-cv-02816-JMS-MJD Document 1-18 Filed 10/30/20 Page 3 of 4 PageID #: 154




                                                                 Exhibit P
Case 1:20-cv-02816-JMS-MJD Document 1-18 Filed 10/30/20 Page 4 of 4 PageID #: 155




                                                                 Exhibit P
